DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 100-119 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 100, 115 and 118, the phrase “preferably” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, these claims will be construed to exclude the limitations appearing after “preferably”.
Claims 101-114 depend from claim 100, claims 116 and 117 depend from claim 115 and claim 119 depends from claim 118.  These claims are therefore also indefinite for the reasons set forth above with respect to claims 100, 115 and 118.
Regarding claims 117 and 119, the phrase “not necessarily” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For purposes of examination, these claims will be 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 100-105, 107-114, 118 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Sagaert (European Patent Publication No. EP 2 883 712 A1, cited in IDS submitted January 24, 2020) in view of Hakansson et al. (U.S. Patent Application Publication No. 2016/0201324 A1, cited in IDS submitted January 24, 2020) and Walter et al. (German Patent Publication No. DE 44 21 559 A1, machine language translation provided and cited below).
Regarding claim 100, Sagaert discloses a method for manufacturing a floor panel (Title of Sagaert, method for manufacturing floor covering), wherein the floor panel has an upper surface showing a relief (Abstract, FIG. 3 of Sagaert, floor covering includes an upper wear layer #6 having a relief) and wherein the method comprises the following steps: providing a substrate ([0021], FIG. 3 of Sagaert, preparing a semi-finished product with a substrate layer); providing a top layer above the substrate, which top layer comprises a decor layer, a thermoplastic wear layer, and a lacquer layer provided above the wear layer (FIG. 3 of Sagaert, décor layer #7, wear layer #6 and lacquer layer #25 provided above substrate layer #9A); and embossing the wear layer in order to form the relief ([0053], FIG. 4 of Sagaert, wear layer is structured by mechanical press element or structured roller which is an embossing process).
Sagaert does not specifically disclose that the maximum relief depth is larger than 100 microns.  Hakansson, however, discloses a wear resistant layer for a building panel such as a floor panel which has embossed portions with a depth exceeding 100 µm (Abstract, [0003], [0038] of Hakansson).  It would have been obvious to a person having ordinary skill in the art as 
Sagaert does not specifically disclose embossing the lacquer layer to provide the relief.  Rather, Sagaert discloses applying the lacquer layer to the wear layer which has been embossed ([0021] of Sagaert).  Walter, however, discloses a coated and structured substrate producing process wherein a lacquer is applied to a substrate, partially cured and a structure (texture or graining) is applied to the surface of the partially cured lacquer (Abstract of Walter).  According to Walter, a substrate is obtained with an extremely hard and durable, decorated and structured coating ([0060] of Walter).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to emboss the partially cured lacquer layer on the wear layer in the method of Sagaert.  One of skill in the art would have been 
Regarding claim 101, Sagaert disclose that the lacquer layer is provided directly above the wear layer (FIG. 3 of Sagaert, lacquer layer #25 provided directly above wear layer #6).
Regarding claim 102, in the modified method the lacquer layer would be provided above the wear layer prior to providing this latter with any relief (Abstract of Walter, structure applied to the surface of the partly cured lacquer).
Regarding claim 103, Sagaert discloses that the lacquer layer is provided on the wear layer by means of a roller ([0053] of Sagaert, lacquer applied with a roller).
Regarding claim 104, Sagaert discloses that the roller is a rubber roller ([0053] of Sagaert, lacquer applied with a roller).
Regarding claim 105, Sagaert discloses that the wear layer is connected to a remaining or underlying part of the floor panel (FIG. 3 of Sagaert, wear layer connected to substrate layer #9A).
Regarding claim 107, Walter discloses that the lacquer layer is cured after it is embossed (Abstract of Walter, curing of lacquer completed after structuring).
Regarding claim 108, Walter discloses that the method comprises the step of curing or drying the lacquer layer partially, but not completely (Abstract of Walter).
Regarding claim 109, Walter discloses that the lacquer layer is partially cured or dried prior to being embossed (Abstract of Walter).
Regarding claim 110, Sagaert discloses that the wear layer is connected to a remaining or underlying part of the floor panel (FIG. 3 of Sagaert), but does not specifically disclose that the lacquer layer is provided above the wear layer and is partially cured or dried prior to connecting 
Regarding claim 111, Sagaert discloses that above the lacquer layer an additional lacquer layer is provided (FIG. 3 of Sagaert, lacquer layer #26).
Regarding claim 112, Sagaert discloses that the additional lacquer layer is situated directly above the embossed lacquer layer (FIG. 3 of Sagaert, lacquer layer #26 directly above lacquer layer #25).
Regarding claim 113, Sagaert discloses that the additional lacquer layer is provided after the relief is formed ([0021] of Sagaert).
Regarding claim 114, Sagaert discloses that the additional lacquer layer is not embossed or deformed (FIG. 3 of Sagaert).
Regarding claim 118, Sagaert discloses a method for manufacturing a floor panel (Title of Sagaert, method for manufacturing floor covering), wherein the floor panel has an upper surface showing a relief (Abstract, FIG. 3 of Sagaert, floor covering includes an upper wear layer #6 having a relief), and wherein this method comprises the following steps: providing a substrate ([0021], FIG. 3 of Sagaert, preparing a semi-finished product with a substrate layer); providing a top layer above the substrate, which top layer comprises a decor layer, a thermoplastic wear layer, and a lacquer layer provided above the wear layer (FIG. 3 of Sagaert, décor layer #7, wear layer #6 and lacquer layer #25 provided above substrate layer #9A); connecting the wear layer to a remaining or underlying part of the floor panel (FIG. 3 of Sagaert, wear layer connected to underlying substrate  layer #9A); providing the lacquer layer above the wear layer (FIG. 3 of Sagaert, lacquer layer #25 on wear layer #6) prior to connecting the wear layer to the remaining or underlying part of the floor panel; and embossing the wear layer in order to form the relief ([0053], FIG. 4 of Sagaert, wear layer is structured by mechanical press element or structured roller which is an embossing process).
Sagaert does not specifically disclose embossing the lacquer layer to provide the relief.  Rather, Sagaert discloses applying the lacquer layer to the wear layer which has been embossed 
Sagaert discloses that the wear layer is connected to a remaining or underlying part of the floor panel (FIG. 3 of Sagaert), but does not specifically disclose that the lacquer layer is provided above the wear layer prior to connecting the wear layer to the remaining or underlying part of the floor panel.  Rather, Sagaert discloses embossing the wear layer on the substrate layer ([0021] of Sagaert).  Hakansson, however, discloses that the wear resistant layer of a floor covering can be laminated to the core or underlying layers before or after embossing ([0021] of Hakansson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to emboss the wear and lacquer layers separate from the substrate and connect the embossed layers to the substrate in a later operation as taught by Hakansson since Hakansson disclose that such a method is suitable to produce a structured floor covering.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable 
Regarding claim 119, Sagaert discloses that the top layer comprises an additional lacquer layer which preferably is provided after the forming of the relief (FIG. 3, [0021] of Sagaert) but does not specifically disclose that the maximum relief depth is larger than 100 microns.  Hakansson, however, discloses a wear resistant layer for a building panel such as a floor panel which has embossed portions with a depth exceeding 100 µm (Abstract, [0003], [0038] of Hakansson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the wear layer in the method of Sagaert with a maximum relief depth is larger than 100 microns as taught by Hakansson since Hakansson establishes that wear layers having such relief depths were suitable for use as floor coverings.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a .
Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Sagaert in view of Hakansson and Walter as applied to claim 115 above and further in view of Smith et al. (U.S. Patent No. 4,612,074).
Regarding claim 106, Sagaert does not specifically disclose that the floor panel, after the relief is formed, is immersed in a water bath.  Smith, however, discloses a method of producing a floor covering in which an embossed plastic web is cooled in a water bath (2:24-25 of Smith).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to immerse the embossed wear layer in the modified method since Smith establishes that such a method was known to cool embossed plastic webs during manufacturing of floor coverings.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of .
Claims 115-117 are rejected under 35 U.S.C. 103 as being unpatentable over Sagaert in view of Walter.
Regarding claim 115, Sagaert discloses a method for manufacturing a floor panel (Title of Sagaert, method for manufacturing floor covering), wherein the floor panel has an upper surface showing a relief (Abstract, FIG. 3 of Sagaert, floor covering includes an upper wear layer #6 having a relief), and wherein this method comprises at least the following steps: providing a substrate ([0021], FIG. 3 of Sagaert, preparing a semi-finished product with a substrate layer); providing a top layer above the substrate, which top layer comprises a decor layer, a thermoplastic wear layer, and a lacquer layer provided above the wear layer (FIG. 3 of Sagaert, décor layer #7, wear layer #6 and lacquer layer #25 provided above substrate layer #9A); embossing the wear layer in order to form the relief ([0053], FIG. 4 of Sagaert, wear layer is structured by mechanical press element or structured roller which is an embossing process); and providing an additional lacquer layer above the lacquer layer, preferably after the relief has been formed (FIG. 3 of Sagaert, lacquer layer #26; [0040] of Walter, alternatively, additional lacquer layers as disclosed by Walter).
Sagaert does not specifically disclose embossing the lacquer layer to provide the relief.  Rather, Sagaert discloses applying the lacquer layer to the wear layer which has been embossed ([0021] of Sagaert).  Walter, however, discloses a coated and structured substrate producing process wherein a lacquer is applied to a substrate, partially cured and a structure (texture or graining) is applied to the surface of the partially cured lacquer (Abstract of Walter).  According to Walter, a substrate is obtained with an extremely hard and durable, decorated and structured 
Regarding claim 116, Sagaert does not specifically disclose that the lacquer layer and the additional lacquer layer are cured together.  Walter, however, discloses that the lacquer can be applied in two or more layers ([0040] of Walter).  Use of two or more lacquer layers in the modified process would result in the lacquer layers being cured together.
Claim 117 is rejected under 35 U.S.C. 103 as being unpatentable over Sagaert in view of Walter as applied to claim 115 above and further in view of Hakansson.
Regarding claim 117, Sagaert does not specifically disclose that the maximum relief depth is larger than 100 microns.  Hakansson, however, discloses a wear resistant layer for a building panel such as a floor panel which has embossed portions with a depth exceeding 100 µm (Abstract, [0003], [0038] of Hakansson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the wear layer in the method of Sagaert with a maximum relief depth is larger than 100 microns as taught by Hakansson since Hakansson establishes that wear layers having such relief depths were suitable for use as floor coverings.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746